    Case: 4:20-cv-00010-MPM-JMV Doc #: 115 Filed: 09/10/21 1 of 1 PageID #: 393




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION
 FLORA JEAN SHORTER,
 QUINDARIUS JAMAL KHYDELL SMITH                                                     PLAINTIFFS

 VS.                                         CIVIL ACTION NO.: 4:20-CV-00010-MPM-JMV

 CITY OF GREENVILLE, MS; ERRICK D.
 SIMMONS; DARREL SAXTON; STEVEN
 TORREY; JULIAN PHILLIPS; JAMES
 EVANS; AND TABARI THOMAS                                                         DEFENDANTS
                                                ORDER

       Before the Court is Defendants’ motion to stay all proceedings or, in the alternative, to

extend the discovery and motions deadlines. The motion is not opposed by Plaintiffs.

       Defendants Julian Phillips, Darrel Saxton, and Tabari Thomas were served with process on

August 2, 2021, and August 3, 2021, respectively. Thereafter, on August 20, 2021, Defendants

filed a motion [97] to dismiss under Federal Rule of Civil Procedure 12(b)(5). A Rule 12(b)(5)

motion serves as a challenge to personal jurisdiction.      See Fair v. Hinds Cnty. Economic

Assistance, 2016 WL 55341, *2 (N.D. Miss. 2016) (explaining that a “Rule 12(b)(5) challenge” is

an “attack on personal jurisdiction”); see also Sisk v. Fedorovych, 2021 WL 2661379 (N.D. Ala.

2021) (A “12(b)(5) motion to dismiss challenges the Court’s personal jurisdiction over a defendant

for insufficient process[.]”). ACCORDINGLY, IT IS ORDERED that the motion is granted in

part and denied in part. This case is STAYED until the earlier of October 8, 2021, or entry of a

ruling on Defendants’ motion to dismiss. IT IS FURTHER ORDERED that the discovery deadline

is extended to January 14, 2022, and the Daubert and dispositive motions deadline is extended to

February 6, 2022.

       This, the 10th day of September, 2021.

                                                    /s/ Jane M. Virden
                                                    UNITED STATES MAGISTRATE JUDGE
